Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-6, 11-14, and 16-19 are rejected as being unpatentable over US 20150127711 (Livingston) in view of US 20120150888 (Hyatt) further in view of US 20150347924 (Zeng) and US 20160239410 (Bhattacharjee). 

receiving, by at least one processor, an email generation request associated with a business (¶ 34);
assigning, by the at least one processor and in a transaction, a first content item and a second content item to a subscriber record (¶¶ 34, 47);
creating, by the at least one processor and using an email template of the business, the email comprising a first content item and a second content item based on the assignment of the first content item and the second content item to the subscriber record (¶¶ 52, 59); and 
sending, by the at least one processor, the email to an email address associated with the subscriber record (¶¶ 35, 43, 44). 
Livingston does not expressly disclose, but Hyatt teaches or suggests the business comprising a plurality of departments including a first department and a second department (¶ 113);
assigning, by the at least one processor, a persona record to a subscriber record in a set of subscriber records based on a characteristic of the subscriber record (¶ 113); 
	selecting, by the at least one processor, a first set of content items in the first department of the business in a content database and a second set of content items in the second department of the business in the content database for possible assignment to the subscriber record using the persona record assigned to the subscriber record (¶¶ 88, 90); and 

assigning, by the at least one processor in a transaction, the first content item and the second content item to the subscriber record based on the ranking of the first content item and the second content item (¶ 98).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Livingston’s content distribution and Hyatt’s content selection to collect, filter, and deliver/present content and resources of interest to a user in a predictive fashion.
Livingston does not expressly disclose, but Zeng teaches or suggests:
assigning, by the at least one processor, a first content score to a first content item in the first set of content items based on first subscriber engagement data associated with the first content item (¶¶ 29-35, 37); 
assigning, by the at least one processor, a second content score to a second content item in the second set of content items based on second subscriber engagement data associated with the second content item (¶¶ 29-35, 37); and
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Livingston’s content distribution, Hyatt’s content selection, and Zeng’s scoring to predict the overall likelihood of a specified and/or target behavior of the recipient.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Livingston’s content distribution, Hyatt’s content selection, Zeng’s scoring, and Bhattacharjee’s atomicity to improve efficiency.

Regarding claim 3, the aforementioned combination teaches or suggests the assigning the persona record further comprises: assigning the persona record to the subscriber record based on a job function field, a product interest field, or propensity to buy field of the subscriber record (Livingston ¶¶ 31, 39, 46; Hyatt ¶ 113).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 2.

Regarding claim 4, the aforementioned combination teaches or suggests removing a subscriber record from the set of subscriber records based on a suppression list (Livingston ¶¶ 62-65).

Regarding claim 5, the aforementioned combination teaches or suggests the assigning the first content score further comprises: 
evaluating a click to open rate, a click rate, an open rate, or an unsubscribe rate for the first content item (Livingston ¶¶ 44-45); and 


Regarding claim 6, the aforementioned combination teaches or suggests the creating the first content score further comprises: creating the first content score based on a first weight for the click to open rate, a second weight for the click rate, a third weight for the open rate, or a fourth weight for the unsubscribe rate (Zeng ¶ 35).

Regarding claims 11-14, and 16-19, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, as well as a memory and a non-transitory computer-readable medium having instructions stored thereon (Hyatt ¶ 20).  The teachings and suggestions of the references would have been combined to allow the system to be reprogrammed.

Claim 7 is are rejected as being unpatentable over US 20150127711 (Livingston) in view of US 20120150888 (Hyatt) further in view of US 20150347924 (Zeng), US 20160239410 (Bhattacharjee), and US 20150363887 (Ferri). 
The aforementioned combination teaches or suggests the assigning the persona record further comprises: assigning the persona record to the subscriber record based on a product interest field of the subscriber record  (Livingston ¶ 39; Hyatt ¶ 113).  The 
Livingston does not expressly disclose, but Ferri teaches or suggests assigning the persona record to the subscriber record based on a product hierarchy (clause 9). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Livingston’s content distribution, Hyatt’s content selection, Zeng’s scoring, Bhattacharjee’s atomicity, and Ferri’s hierarchy to improve promote a line of products.  

Claim 8 is are rejected as being unpatentable over US 20150127711 (Livingston) in view of US 20120150888 (Hyatt) further in view of US 20150347924 (Zeng), US 20160239410 (Bhattacharjee), and US 20180081926 (Kumar)
Livingston does not expressly disclose, but Kumar teaches or suggests the selecting further comprises: performing a single database request to the content database that selects the first set of content items in the first department in the content database and the second set of content items in the second department in the content database for the subscriber record using the persona record assigned to the subscriber record (¶ 81). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Livingston’s content distribution, Hyatt’s content selection, Zeng’s scoring, Bhattacharjee’s atomicity, and Kumar’s single request to improve efficiency.


Livingston does not expressly disclose, but Hart teaches or suggests the selecting further comprises: selecting the first set of content items in the first department in the content database and the second set of content items in the second department in the content database based on the first set of content items and the second set of content items being non-viewed content items for the subscriber record (¶ 60). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Livingston’s content distribution, Hyatt’s content selection, Zeng’s scoring, Bhattacharjee’s atomicity, and Hart’s non-viewed content items to expand the viewer's range of interests without irritating them.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20140372193 automatically links users to card-linked offers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448